Citation Nr: 1612370	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-06 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent from March 9, 2009 and in excess of 50 percent from November 5, 2010, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Chris Loiacono, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to March 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2010 (PTSD) and February 2013 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in Roanoke, Virginia in December 2015.

Of note, in its February 2013 statement of the case, the RO characterized the issue on appeal as if it was based upon a new, November 2010, claim for an increased rating for PTSD.  The Board has recharacterized the issue above due to the fact that the Veteran is shown to have filed a timely notice of disagreement with the initial March 2010 rating decision granting service connection for PTSD with a 30 percent disability rating. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his December 2015 Board hearing, the Veteran indicated that he received treatment for his PTSD at the VA clinic in Danville, Virginia.  Regrettably, the most recent VA medical center treatment records available in the claims file are dated in March 2011.  Accordingly, all available records must be obtained and associated with the claims file to ensure that the Board makes a decision fully informed by the totality of the evidence.  C.F.R. § 3.159(c)(2).  Following the receipt of additional treatment records, as he was last afforded a VA examination in July 2012 and the evidence indicates that his symptoms may have increased in severity since that time, the Veteran should be scheduled for a new VA examination.

With regard to the Veteran's TDIU claim, the Board finds that the TDIU claim is inextricably intertwined with the PTSD claim.  As the TDIU claim relies, in part, on the Veteran's total disability rating, which may be increased following the requested development for PTSD described above, the Board finds that the issue of an increased rating for TDIU is intertwined with the PTSD claim.  Accordingly, the Board finds that the matter of entitlement to an increased rating for TDIU must be deferred until the additional development with respect to the issue of PTSD is completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claim file.

2.  Schedule the Veteran for a VA examination by an appropriate professional.  The examiner is to identify the current severity of the Veteran's service-connected PTSD.  The examiner is to review the entire claims file.  The examination report must include a complete rationale for all opinions expressed.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's PTSD impacts his ability to work.  

3.  Then readjudicate the appeal.  If the any of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




